Case 2:18-cr-00607-JMA Document 236 Filed 03/06/20 Page 1 of 2 PageID #: 1175



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                      18 Cr. 607 (JMA)

       -against-                                      NOTICE OF MOTION

ENAYATULLAH KHWAJA,
      also known as “Nat,”
ABDULRAHMAN KHWAJA,
RANA RAHIMI,
SHIKEBA RHAMATZADA,
ROBERTO SAENZ,
MAYNOR MELENDEZ-MENDOZA,
and NASEEM BOKHARI,
     also known as “Sammy,”

                              Defendants.


        PLEASE TAKE NOTICE that pursuant to Rule 12 of the Federal Rules of Criminal
Procedure, and upon the annexed motion, memorandum of law, declaration and accompanying
exhibits, and upon all prior proceedings, the defendants, ABDULRAHMAN KHWAJA and
SHIKEBA RHAMATZADA, by their attorneys, will move this Court before the Honorable Joan
M. Azrack, United States District Judge for the Eastern District of New York, sitting at the
Alphonse D’Amanto United States Courthouse, 100 Federal Plaza, Central Islip, New York
11722, on the 23rd day of April, 2020, at 11:00 AM. or as soon as counsel may be heard, for an
order granting pretrial relief as detailed in the annexed memorandum of law.

Dated: New York, New York
       March 6, 2020

SERCARZ & RIOPELLE, LLP                                   SHER TREMONTE LLP

       By:                                                       By:

/s/Roland G. Riopelle                                     /s/Michael Tremonte
Roland G. Riopelle                                        Michael Tremonte
810 Seventh Ave., Suite 620                               Noam Biale
New York, NY 10019                                        90 Broad St., 23rd Floor
                                                          New York, NY 10004

Attorneys for Abdulrahman Khwaja                          Attorneys for Shikeba Rhamatzada
Case 2:18-cr-00607-JMA Document 236 Filed 03/06/20 Page 2 of 2 PageID #: 1176



To:   Richard P. Donoghue, Esq.
      United States Attorney
      Eastern District of New York
      610 Federal Plaza
      Central Islip, NY 11722-4454
Attn: Burton Ryan, Esq.
      Charles Kelly, Esq.
      Assistant United States Attorneys
